


Restricted Stock Agreement

THIRD AMENDED AND RESTATED REVLON, INC. STOCK PLAN

RESTRICTED STOCK AGREEMENT dated as of ______________, between REVLON, INC., a
Delaware corporation (“Revlon” and, together with Revlon’s affiliates, the
“Company”), and _________________ (the “Grantee”).

Revlon’s Compensation and Stock Plan Committee (the “Committee”) has determined
that the objectives of the Third Amended and Restated Revlon, Inc. Stock Plan
(the “Plan”) will be furthered by granting to the Grantee shares of Revlon, Inc.
Class A common stock (“Common Stock”), subject to certain restrictions, upon the
terms and conditions hereinafter contained (“Restricted Stock” or the
“Restricted Stock Award”).

In consideration of the foregoing and of the mutual undertakings set forth in
this Restricted Stock Agreement (the “Agreement”), the Company and the Grantee
agree as follows:

SECTION 1. Number of Shares. Subject to Section 10 of this Agreement, the
Company hereby grants to the Grantee the number of shares of Restricted Stock
set forth on Schedule 1 hereto. The Grantee shall not be required to make any
payment for the Restricted Stock.

SECTION 2. Restrictions.

(a) Lapse of Restrictions. For so long as the Restricted Stock Award shall not
be cancelled pursuant to the terms of the Plan or this Agreement, the
restrictions relating to the Restricted Stock Award which is the subject of this
Agreement shall lapse in accordance with the schedule set forth on Schedule 1
hereto. Notwithstanding the foregoing, the restrictions relating to the
Restricted Stock Award which is the subject of this Agreement shall immediately
lapse and such shares shall be deemed fully vested upon a “Change of Control”,
as defined in Schedule 2 hereto.

(b) Transfer Agent Action Upon Lapse of Restrictions. Upon the grant of the
Restricted Stock, the Company shall promptly instruct its transfer agent to
record the Restricted Stock as the property of the Grantee, subject to
restrictions. Upon the lapse of restrictions relating to the shares of
Restricted Stock, as set forth in Section 2, the Company shall promptly (and in
no circumstances later than the fifteenth day of the third month of the year
following the year in which the restrictions lapse) instruct its transfer agent
to eliminate any notation of the restrictions with respect to the shares and to
record the shares as outstanding, with no restrictions.

SECTION 3. Voting; Dividends. Prior to the date that restrictions lapse pursuant
to Section 2 of this Agreement, the Grantee shall have no right to vote and no
right to receive dividends or other distributions with respect to the Restricted
Stock. Subject to the restrictions set forth in the Plan and this Agreement,
from and after the date that restrictions lapse pursuant to Section 2 of this
Agreement, the Grantee shall possess all incidents of ownership of the shares of
Restricted Stock granted hereunder, including the right to receive dividends
with respect to such shares of Restricted Stock and the right to vote such
shares of Restricted Stock, but only with respect to the shares of Restricted
Stock for which such restrictions have lapsed pursuant to Section 2.

SECTION 4. Taxes. As a condition to the recording of the shares as outstanding,
with no restrictions, the Grantee shall pay to the Company promptly upon
request, and in any event at the time the

 

 

 

 

--------------------------------------------------------------------------------






Grantee recognizes taxable income in respect of the shares of Restricted Stock
(which would include the date that restrictions lapse pursuant to Section 2
hereof), an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to the shares of Restricted
Stock. Such payment shall be made in the form of cash; if the Company approves,
by withholding from delivery shares upon the lapse of restrictions shares of
Common Stock having a fair market value (determined as of the date as to which
the amount of tax to be withheld is determined) equal to the minimum amount of
tax required to be withheld; or in such other manner as the Company in its sole
discretion may permit from time to time in accordance with Section 3.4 of the
Plan. It is understood and agreed that if the Grantee fails to elect an
alternative method of payment or to make such payment to the Company in a timely
manner, the Company may withhold from delivery shares of Common Stock, as set
forth above, in order to satisfy such withholding requirements. The Grantee
further agrees and acknowledges that all other taxes, duties and fees related to
the lapse of restrictions are for the Grantee's account and must be paid
directly by the Grantee. The Grantee may not make an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
the grant of any shares of Restricted Stock hereunder.

SECTION 5. Termination of Employment.

(a) Effective as of the date of the Grantee's termination of employment with the
Company for any reason, all Restricted Stock which is unvested or as to which
all restrictions have not lapsed as provided in Section 2 of this Agreement
shall be cancelled, except to the extent the Committee may otherwise determine.

(b) Nothing in the Plan or this Agreement shall confer upon the Grantee or any
other person the right to continue in the employment of the Company or affect
any right which the Company may have to terminate the employment of the Grantee
or any other person.

(c) If the Grantee ceases employment with the Company and accepts employment
with a competitor in violation of the Company's Employee Agreement as to
Confidentiality and Non-Competition, as in effect from time to time, or any
other non-competition agreement or covenant executed by the Grantee, then the
value of any Restricted Stock which vested during the 12 month period prior to
the date of termination shall be repaid to the Company by the Grantee, in cash,
within ten (10) days of such acceptance of employment and the Company is hereby
authorized to deduct such amount from any other amounts otherwise due the
Grantee.

SECTION 6. Plan Provisions to Prevail. This Agreement shall be subject to all of
the terms and provisions of the Plan, as may be amended from time to time, which
are incorporated hereby and made a part hereof, including, without limitation,
the provisions of Section 2.9(c) of the Plan (generally prohibiting the sale of
shares not owned or immediately issuable and failure to duly deliver shares in
settlement), Section 3.2 of the Plan (generally relating to consents required by
securities and other laws), Section 3.5 of the Plan (relating to changes in
capitalization) and Section 3.11 of the Plan (generally relating to the effects
of certain reorganizations and other extraordinary transactions). Any term
defined in the Plan shall have the same meaning in this Agreement. In the event
there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern.

SECTION 7. Grantee’s Acknowledgment. By entering into this Agreement, the
Grantee agrees and acknowledges that (a) he has received, read and understood a
copy of the Plan, including Section 3.8(c) of the Plan (generally relating to
waivers of claims to continued exercise or vesting of awards, damages and
severance entitlements related to non-continuation of awards), and this
Agreement and accepts the shares of Restricted Stock upon all of the terms
thereof, and (b) that no member of the Committee shall be liable for any Plan
Action (as defined in the Plan), including without limitation any action or
determination made in good faith with respect to the Plan or any award
thereunder or under this Agreement. The Grantee has reviewed with his or her own
advisors the tax and other consequences of the transactions contemplated by this

 

 

2

 

--------------------------------------------------------------------------------






Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to all matters of this Agreement.

SECTION 8. Nontransferability. No shares of Restricted Stock granted to the
Grantee under this Agreement shall be assignable or transferable by the Grantee
(voluntarily or by operation of law), other than by will or by the laws of
descent and distribution prior to the lapse of restrictions set forth in the
Plan and this Agreement applicable thereto.

SECTION 9. Legend on Certificates. The Grantee agrees that any certificate
issued for shares of Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend:

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Third Amended and Restated
Revlon, Inc. Stock Plan (the “Plan”) and an agreement entered into between the
registered owner and Revlon, Inc. (the “Agreement”). Any attempt to dispose of
these shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation, encumbrance or otherwise, shall be
null and void and without effect.

SECTION 10. Conditions.

(a) Notwithstanding anything contained in this Agreement to the contrary the
grant of the award pursuant to Section 1 hereof is conditioned upon and subject
to the Grantee's execution and delivery to the Company of an executed copy of
this Agreement.

(b) By entering into this Agreement and as a condition for receiving the grant
of the award pursuant to Section 1 hereof, the Grantee agrees to fully comply in
all respects with the terms of the Company's Employee Agreement as to
Confidentiality and Non-Competition, whether or not the Grantee is a signatory
thereof, with the same effect as if the same were set forth herein in full.

SECTION 11. Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Treasurer of Revlon, with a copy to the
Company's Chief Legal Officer, each at 237 Park Avenue, New York, NY 10017, or
at such other address as the Company may hereafter designate to the Grantee by
notice as provided herein. Any notice to be given to the Grantee hereunder shall
be addressed to the Grantee at the address set forth below, or at such other
address as the Grantee may hereafter designate to the Company by notice as
provided herein. Notices hereunder shall be deemed to have been duly given when
received by personal delivery or by registered or certified mail to the party
entitled to receive the same.

SECTION 12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and, to the extent set forth in Section 3.3 of the Plan and Section 8 of
this Agreement, the heirs and personal representatives of the Grantee.

SECTION 13. Governing Law. This Agreement shall be governed by the laws of the
State of New York applicable to agreements made and to be performed entirely
within such state.

SECTION 14. Modifications to Agreement; Waivers. This Agreement may not be
altered, modified, changed or discharged, except by a writing signed by or on
behalf of both Revlon and the Grantee. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

 

 

3

 

--------------------------------------------------------------------------------






SECTION 15. Other Company Actions. Nothing contained in this Agreement shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest, whether or not such action would have an
adverse effect on the Restricted Stock Award granted under this Agreement.
Neither the Grantee nor any other person shall have any claim against the
Company as a result of any such action.

SECTION 16. Committee Authority. The Committee shall have full authority to
interpret, construe and administer the terms of this Agreement in its sole
discretion. The determination of the Committee as to any such matter of
interpretation, construction or administration shall be final, binding and
conclusive on all parties.

SECTION 17. No Violation of Securities Laws; Securities Trading Policy.

(a) The Company shall not be obligated to make any payment hereunder if such
payment, in the opinion of counsel for the Company, would violate any applicable
securities laws. The Company shall be under no obligation to register any shares
of Common Stock or any other property pursuant to any securities laws on account
of the transactions contemplated by this Agreement.

(b) It is understood and agreed that under the Company's Confidentiality of
Information and Securities Trading Policy, as is in effect from time to time
(the “Trading Policy”), employees and Directors of the Company, including
Grantees of restricted stock, may be restricted from selling shares of
restricted stock after the restrictions lapse and during certain “restricted
periods.” As of the date of this Agreement, the “restricted periods” commence on
the first day of each fiscal quarter of the Company (i.e., April 1, July 1,
October 1 and January 1) and continue until two business days after the public
release of the Company's earnings for the prior quarter (under the Trading
Policy, these periods may change from time to time, and the Company may impose
other restricted trading periods due to special circumstances).

SECTION 18. Severability. Notwithstanding any other provision of this Agreement,
if any provision of this Agreement is or becomes or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any person, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if is cannot be construed or deemed amended without, in the sole
discretion of the Committee, materially altering the intent of the Agreement,
such provision shall be stricken as to such jurisdiction or person, and the
remainder of the Agreement shall remain in full force and effect.

SECTION 19. Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement.

SECTION 20. Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to this Agreement, and the Committee in its sole
discretion shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional shares or whether any
rights to any fractional share shall be canceled, terminated, or otherwise
eliminated without payment of any consideration.

SECTION 21. Entire Agreement. This Agreement and the Plan contains the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations, written or oral, in respect thereto. Neither the Company nor
the Committee nor the Grantee have made any promises, agreements, conditions or
understandings, either orally or in writing, concerning the Restricted Stock
grant that are not included in this Agreement or the Plan.

 

4

 

--------------------------------------------------------------------------------






SECTION 22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

 

REVLON, INC.



 

By: 



 

 

 

Name:

 

 

 

Title:

 

 



 

 

(Signature of Grantee)

 

 



 

 

(Printed Name)

 

 



 

 

(Address)

 

 

5

 

--------------------------------------------------------------------------------






 

Notice of Grant of Restricted Stock

Revlon, Inc.
ID: 13-3662955
237 Park Avenue
New York, NY 10017

 

 

Name:

Address:

You have been granted restricted shares of Revlon, Inc. Class A Common Stock as
follows:

 

Restricted Stock Grant No.

 

 

 

Date of Grant

 

 

 

Number of Restricted Shares

 

 

 

The vesting schedule of the restricted shares of stock granted hereunder is as
follows:

________ of the shares granted hereunder shall vest on ___________, _________ of
the shares granted hereunder shall vest on ___________ and the remainder of the
shares granted hereunder shall vest on ______________. On each vesting date, the
exact number of shares vesting shall be subject to rounding to the nearest whole
share, as determined by the Company.

This grant is made under and governed by the terms and conditions of the Third
Amended and Restated Revlon, Inc. Stock Plan and the Restricted Stock Agreement,
of which this Notice forms a part.

Under the Company's Confidentiality of Information and Securities Trading Policy
(the “Trading Policy”), employees and Directors of the Company, including
Grantees of restricted stock, may be restricted from selling shares of
restricted stock after the restrictions lapse and during certain “restricted
periods.” As of the date of this Agreement, the “restricted periods” commence on
the first day of each fiscal quarter of the Company (i.e., April 1, July 1,
October 1 and January 1) and continue until two business days after the public
release of the Company's earnings for the prior quarter (under the Trading
Policy, these periods may change from time to time, and the Company may impose
other restricted trading periods due to special circumstances).

*** SCHEDULE 1 TO RESTRICTED STOCK AGREEMENT ***

 

 



For Revlon, Inc.

 

Date

 

 



Grantee

 

Date

 

 

--------------------------------------------------------------------------------






SCHEDULE 2 TO RESTRICTED STOCK AGREEMENT

Change of Control

A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided, that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;

(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity's Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or

(iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation's 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record

 

 

1

 

--------------------------------------------------------------------------------






holders of the common stock of the Company immediately prior to such transaction
or series of transactions continue to have substantially the same combined
voting power of the Voting Stock in an entity which owns all or substantially
all of the assets of the Company immediately following such transaction or
series of transactions.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.

“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.

“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation's 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.

“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation's 9½% Senior Notes due 2011.

“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

 

 

2

 

--------------------------------------------------------------------------------